IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                              September 16, 2010 Session

                            ROY ODOM v. LISA ODOM

                Appeal from the Circuit Court for Williamson County
                     No. 05735     James G. Martin III, Judge


               No. M2010-00708-COA-R3-CV - Filed October 26, 2010


Father appeals the denial of his Tenn. R. Civ. P. 60 motion to void an order appointing a
parenting coordinator. We find that the appeal is now moot.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

A NDY D. B ENNETT, J., delivered the opinion of the Court, in which P ATRICIA J. C OTTRELL,
P.J., M.S., and R ICHARD H. D INKINS, J., joined.

Connie Reguli, Brentwood, Tennessee, for the appellant, Roy Odom.

Joanie Lucie Abernathy, Franklin, Tennessee, for the appellee, Lisa Odom.

                                        OPINION

       Roy Odom (“Father”) and Lisa Odom (“Mother”) were divorced in 2004. The parties
were awarded joint custody of their child. The details of the order are not relevant to this
appeal.

       On June 7, 2007, Mother filed a petition to modify the parenting plan and child
support. She sought, among other things, changes in the parenting time and decision-making
arrangements, new provisions regarding the exchange of the child and phone calls, and an
adjustment in child support. Twelve days later she amended the petition to request that
Father’s visitation be suspended. Father responded with a counter-petition to modify the
parenting plan by changing, among other things, the designation of primary residential parent
to him during the school year. He also sought various restrictions on Mother’s conduct.

       On February 25, 2009, an agreed order was entered appointing Dr. David McMillan
as a parenting coordinator and family counselor. The order required the parties to meet with
Dr. McMillan and follow his recommendations. Furthermore, the order stated that “Dr.
McMillan shall have the authority to mandate a decision as he deems appropriate, which shall
take effect immediately.” If either party was dissatisfied with Dr. McMillan’s “role or
decision,” the party could apply to the trial court for relief. Finally, the order stated that, “the
appointment of the Parenting Coordinator does not divest the Court of its exclusive
jurisdiction to determine fundamental issues of custody, visitation and support, or the
authority to exercise management and control of this case.”

       In January 2010, Father filed a Tenn. Rule of Civ. P. 60 motion to set aside the
February 25, 2009 order. He claimed that the February 2009 order was void because the trial
court had no authority to delegate its authority to Dr. McMillan, and that, even if the order
were valid, Dr. McMillan abused his authority. The trial court determined that the order was
not void because either party could seek relief from the court and that the court had expressly
retained its exclusive jurisdiction over custody, visitation and support issues. The trial court
also held that the Rule 60 motion was not timely filed. Therefore, the motion was denied and
this appeal was filed.

       Mother maintains that subsequent proceedings rendered this appeal moot. In the trial
court’s order denying the Rule 60 motion, the court observed that “Father’s remedy is to ask
the Court for relief from Dr. McMillan’s decision.” Father quickly filed a motion for
reinstatement of visitation and other relief. After a hearing which included testimony from
Dr. McMillan, the trial court restored the parenting plan and terminated Dr. McMillan’s
services.

        An issue will be considered moot if it no longer serves as a means to provide some
sort of judicial relief to the prevailing party. Alliance for Native Am. Indian Rights in Tenn.,
Inc. v. Nicely, 182 S.W.3d 333, 338 (Tenn. Ct. App. 2005); see also Knott v. Stewart County,
207 S.W.2d 337, 338-39 (Tenn. 1948). Determining whether a case or an issue has become
moot is a question of law, reviewed de novo with no presumption of correctness. Nicely, 182
S.W.3d at 338-39.

       Father argues that the issue is not moot because the propriety of the appointment of
a parenting coordinator is of great importance to the administration of justice and nothing
prohibits the court from appointing another parenting coordinator in this case. We do not
find these reasons sufficient to justify this court delving into what now amounts to a
hypothetical controversy between these parties. While we confess that we have been made
aware of no legal authority for the appointment of a parenting coordinator, nothing in the
record suggests that the trial court is contemplating appointing another parenting coordinator.
Furthermore, it seems unlikely that Father would ever agree to one again. The abstract
possibility that a trial court would appoint a parenting coordinator in another case does not

                                                -2-
support addressing the issue in this case, where the appellate relief Father seeks has
essentially been granted by the trial court in subsequent proceedings.

     This case is moot. The appeal is dismissed. Costs of appeal are assessed against Roy
Odom, the appellant, for which execution may issue if necessary.


                                                    ______________________________
                                                         ANDY D. BENNETT, JUDGE




                                           -3-